Mr. Associate Justice Sulzbaciier,
after making, the above statement of facts, delivered the following opinion of the Court.
The order appealed Irom cannot be considered as final *309according to the provisions of paragraph l,of article 1688 of the Law of Civil Procedure, inasmuch as it does not terminate. the actions to which it refers, nor render their continuation impossible, whether the consolidation thereof be effected or not; wherefore this appeal cannot be discussed-and passed upon in cassation.
We adjudge that we should declare, and do declare, that the appeal in cassation taken on behalf of R. Valdecilla Hermanos & Co. does not lie, and impose costs upon appellants. It is hereby ordered that, with the return of the record, the present decision be communicated to the District Court of Ponce, for compliance therewith. -
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Figueras and MacLeary, concurring.